Order
Appellant Michael T. Hawkins appeals a conviction for delivery of a controlled substance under RSMo section 195.211 (2000). Hawkins claims that the evidence was insufficient, the court plainly erred in failing to define the term delivery, the evidence may have established that he delivered only cocaine base but not cocaine, and the court plainly erred in instructing the jury to convict if they determined that he delivered cocaine rather than cocaine base. Each of these claims is fatally defective. We therefore affirm. Rule 30.25(b).